Title: James Madison to John Hartwell Cocke, 23 February 1829
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                Feby. 23. 1829
                            
                        
                        
                        I inclose a letter from Docr. Dunglison with my answer to it. Should you concur in the expedient he suggests,
                            or in any other, for obviating reports injurious to the University, I shall cheerfully confide in your choice of the mode
                            most proper for authenticating the true State of things there. With great esteem & cordial salutations 
                        
                        
                            
                                James Madison
                            
                        
                    